Ingraham, J. (dissenting in part):
I think this order should be reversed and the motion for an injunction denied. The.United States Circuit Court has enjoined, the gas company from accepting eighty cents per 1,000 cubic feet for gas -manufactured and supplied by the 'company to any consumer, or any rate less than that which was. in effect prior to the' date of the aforesaid acts* and order for gas supplied -by it to its customers. Just how the United States Circuit Court will construe, this injunction does not appear^ but I do not think that this court should compel the gas company to run the risk of a determination of the Circuit Court that in accepting eighty cents from the plaintiff it was violating the injunction and was thus in contempt. .The order of the United States court amply protects the plaintiff, as if the bill is dismissed, in the United States' Circuit Court the plaintiff' would be able to obtain repayment of all he has ¡paid in excess óf eighty cents. The protection of the plaintiff does not .require that this injunction should be granted, and I Certainly think that no careful counsel would advise the gas company that it is safe to receive any sum less than one dollar for the gas furnished to its customers in the face of this injunction of the United States ¡Circuit Court. ■
Houghton, J., concurred.
■ Order reversed, with ten dollars costs and disbursements, and. motion remitted to Special Term. Order filed, j